To compel the execution and delivery of an order on the county treasurer for the amount of certain estimates to relators, as contractors for the construction of the county court house.
Denied April 15, 1885.
*1442Respondents are respectively chairman and secretary of the building committee. The contract provided that payments were to be made upon certificate of the architect, provided that there be no legal or lawful claims against the contractors for work or materials furnished.
Held, that there was nothing ultra vires in this condition, and that relators were bound by it.